Citation Nr: 0118611	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected right knee disability. 

2.  Entitlement to an increased evaluation for chronic right 
knee pain with right patellectomy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty for training from June 1984 
to November 1986.
This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

Furthermore, the Board notes that the veteran, in his January 
2000, also raised the issue of service connection for a right 
hip disorder as secondary to his service-connected right knee 
disorder.  However, it does not appear that the RO addressed 
this issue.  The Court has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's claim has been 
addressed.


FINDINGS OF FACT

1.  The RO, in a December 1991 decision, denied service 
connection for a back disorder as secondary to the veteran's 
service-connected right knee disability.  The veteran was 
notified of this decision and did not file a notice of 
disagreement.  

2.  The additional evidence submitted since the December 1991 
decision, is new, relevant, and directly relates to the claim 
of service connection for a back disorder as secondary to the 
veteran's service-connected right knee disability.

3.  Service connection is currently in effect for chronic 
right knee pain with right patellectomy.

4.  A low back disability has been etiologically related to 
his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision denying service 
connection for a back disorder as secondary to service-
connected right knee disability was final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder as secondary to 
service-connected right knee disability is new and material, 
and the claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  A low back disability is proximately due to the veteran's 
service-connected right knee disability.  38 C.F.R. 
§ 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has met its duty to assist the 
veteran in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In December 1991, the RO denied service connection for a back 
disorder secondary to the veteran's service-connected right 
knee disability.  The RO notified the veteran of this 
decision in a December 1991 and the veteran did not file a 
notice of disagreement with this decision.  Thus, this 
decision was final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (2000).  In January 2000, the 
veteran petitioned to reopen his claim for service connection 
for a back disorder as secondary to his service-connected 
right knee disability.  The RO, by its March 2000 rating 
decision on the merits, essentially determined that new and 
material evidence had been submitted and reopened the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the Board finds 
that the evidence submitted since the December 1991 decision, 
which includes a February 2000 VA examination showing a 
diagnosis of chronic back pain and relating such to the 
veteran's service-connected right knee disability, is both 
new and material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2000).  The Court has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for chronic right knee pain with right 
patellectomy. 

The veteran's service medical records make no reference to a 
back disorder.  VA and medical records from 1987 to 1991 show 
no complaints, findings, or treatment of a back disability.  
These records primarily pertain to the veteran's complaints, 
treatment, and surgery for his right knee disorder.

A September 1992 VA medical record reveals that the veteran 
complained of back pain and stated that he began in 1984 when 
he injured his right knee.  The diagnosis was chronic right 
knee and back with sore lower back muscles.  

A September 1999 VA medical record reflected that that the 
veteran was seen with complaints of back pain.  Chronic back 
pain status post right knee surgery was noted.  

At a February 2000 VA examination, the veteran reported that 
he fell often because his right knee gave way and that he 
experienced low back pain.  On evaluation, range of motion of 
the back revealed forward flexion to 75 degrees, extension to 
15 degrees, rotation both directions to 60 degrees, and 
lateral bending both directions to 30 degrees.  Pain during 
forward flexion was noted, but there was no paravertebral 
spasm.  The diagnosis was chronic residual low back pain.  
The examiner opined that that the veteran's low back pain may 
be related to his right knee injury.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The Board 
finds that the evidence supports the veteran's claim that his 
low back disorder is secondary to his service-connected right 
knee disability.  Several VA medical records contain 
complaints of back pain and physicians have related such back 
pain to the veteran's service-connected right knee 
disability.  The record does not contain any evidence 
disputing this determination.  Thus, in view of this 
evidence, and with application of the benefit of the doubt 
rule, the Board concludes that service connection is 
warranted for a low back disorder.


ORDER

Service connection for a low back disability is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran and his representative contend that the veteran's 
right knee disability has worsened.  While the veteran 
underwent a VA examination in February 2000, the most recent 
VA treatment records for his right knee are from September 
1999.  Additionally, at the February 2000 VA examination, the 
examiner noted that x-rays of the right knee were ordered; 
however, x-rays from 2000 are not of record.  Moreover, 
although the examiner noted that the veteran wore a knee 
brace, the examiner did not provide any findings pertaining 
to laxity or subluxation of the right knee.  The VA's duty to 
assist the veteran includes obtaining recent medical records 
and a thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.

In light of foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the veteran's VA 
medical records pertaining to treatment 
since September 1999.  These records 
should be associated with the claims 
folder.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of the veteran's right 
knee disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary testing should be conducted.  
The examination report should contain a 
full description of the veteran's right 
knee symptoms, to include any laxity 
and/or subluxation, as well as functional 
range of motion and pain.   The examiner 
should state whether or not the right 
knee disability causes weakened movement, 
excess fatigability, and incoordination, 
and if so, the severity of these 
manifestations.  It is imperative that 
the examiner comment on functional 
limitations caused by right knee pain, 
instability, and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on the veteran's 
range of motion.  The examiner should 
state whether arthritis is present in the 
right knee.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim to include whether the 
appropriate diagnostic codes have been 
assigned to the veteran's right knee 
disability.  In doing so, the RO should 
consider VAOPGCPREC 23-97, VAOPGCPREC 9-
98, and Johnson v. Brown, 9 Vet. App. 7 
(1998).   If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim. 38 C.F.R. 
§ 3.655 (2000).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 

